Citation Nr: 0722997	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-28 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right leg disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to March 
1976.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for a right leg 
disorder.  

In June 2004, the RO sent the veteran a statement of the case 
which also denied service connection for degenerative joint 
disease of the right foot, right peroneal neuropathy and pes 
planus (claimed as a right leg condition.)  Subsequently in 
June 2005 the RO sent the veteran a letter explaining they 
had inadvertently included the issue of service connection 
for pes planus in the statement of the case.  They accepted 
the veteran's November 2004 statement as a claim for service 
connection for pes planus.  Service connection for bilateral 
pes planus with degenerative arthritis and peroneal 
neuropathy was denied in a September 2005 rating decision.  
The veteran was informed of the September 2005 rating 
decision in a letter dated the same month.  The veteran did 
not file a notice of disagreement with the September 2005 
rating decision.  For that reason the issue of service 
connection for bilateral pes planus is not currently in 
appellate status.  38 C.F.R. § 20.201 (2006).  


FINDINGS OF FACT

1.  Service medical records do not document any injury to the 
right leg, right ankle or right foot in service  

2.  The claims folder includes current diagnoses of peroneal 
neuropathy of the right lower extremity and degenerative 
changes of the right ankle and foot.  

3.  There is no competent medical evidence of record which 
links the currently diagnosed peroneal neuropathy of the 
right lower extremity and degenerative changes of the right 
ankle and foot to service.  




CONCLUSION OF LAW

A right leg disorder was not incurred or aggravated in active 
military service; and the service incurrence of a right leg 
disorder may not be presumed.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

The veteran filed his claim in March 2003.  The RO sent the 
veteran a letter in May 2003 which informed the veteran of 
what information was needed from him, the status of his 
claim, what the evidence must show to establish entitlement, 
and how VA could help in obtaining evidence.  The veteran was 
kept apprised of the status of his claim through February 
2004, June 2005 and June 2006 letters from the RO.  

The RO obtained the veterans' service medical records and VA 
medical records.  The veteran submitted private records of 
treatment.  In February 2004, the veteran stated he had no 
further evidence to provide.  

In April 2006, the veteran responded that he had a recent 
Social Security determination and additional evidence from 
employers as to his job performance.  In this instance, those 
records would be of little or no probative value.  The 
current diagnosis of disability has been established.  The 
additional evidence required relates to demonstrating 
incurrence in service.  No recent medical records or 
statements from post service employers would be relevant to 
the issue.  

VA afforded the veteran examinations in May 2004 and obtained 
a medical opinion.  The veteran failed to appear for his 
scheduled hearing before the undersigned Veterans Law Judge 
in June 2007.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that VCAA notice of requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  The veteran was adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase by the 
RO in March 2006.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Factual Background and Analysis.  Service medical records 
include a December 1975 Report of Medical Examination which 
did not note any abnormality of the lower extremities or 
feet.  On his December 1975 Report of Medical History the 
veteran denied any history of broken bones or foot trouble.  
At service entrance in January 1976 no additional defects 
were noted on physical inspection.  

In February 1976, the veteran complained of bilateral foot 
pain.  Pes planus was noted and the veteran was referred to 
podiatry.  Notes from the Podiatry clinic reveal the veteran 
complained having of foot and leg pain for one month.  Mild 
to moderate subtalar pronation was noted on standing.  X-rays 
revealed calcaneal insufficiency avulsion of 15 degrees on 
the right and 14 degrees on the left.  The impression was the 
veteran had mild to moderate subtalar joint pronation.  The 
veteran was given foot wear inserts and pain killers.  

March 1976 service medical records noted continued foot pain.  
Physical examination revealed moderate subtalar pronation 
during stance that was essentially the same as in February 
1976.  The diagnostic impression was symptomatic moderate pes 
planus.  A notation "Unfit" and EPTE was recorded.  

Records of a Medical Board Proceeding in March 1976 found the 
veteran had symptomatic moderate pes planus, whose date of 
origin was prior to service, not caused by service, not 
aggravated in service, and that there was no further benefit 
to any hospitalization.  A Request for Separation or Release 
from Service, signed by the veteran, states that prior to his 
enlistment in the Army he had flatfeet which was known to 
him.  He had flatfeet since childhood.  

Service medical records do not include any diagnosis or 
treatment for any fractures, neurological disorders or 
degenerative joint disease.  There is no record of any injury 
to the right ankle, or right leg in service.  

The first post service documentation of any pain in the right 
lower extremity appears in December 1996 private medical 
records.  The veteran complained of having numbness in his 
right leg for one month.  He gave a history of a fracture of 
the right ankle in 1976.  The veteran complained of foot pain 
and pain with ambulation.  The examiner noted rule out 
diabetes mellitus and pain secondary to stress.  

August 2001 VA X-rays of the right ankle showed a normal 
study.  October 2001 X-rays of the right foot revealed minor 
degenerative changes present predominantly involving the 
first metatarsal phalangeal joint.  The examiner also noted 
possible pes planus and suggested clinical correlation.  

A February 2002 VA neurology consult includes a history given 
by the veteran of an injury to the right foot in 1976 while 
in training and he reported having numbness and tingling in 
1979.  The diagnosis was history of injury to the right foot 
in 1976 with some history of possible strain or fracture and 
nerve damage.  

In April 2002, a VA electromyography (EMG) was performed.  
The impression was the veteran had a right peroneal 
neuropathy with increased temporal dispersion in the other 
nerves in his legs suggesting the presence of a peripheral 
neuropathy at an early stage.  In May 2002, it was noted the 
EMG showed right peroneal neuropathy with possible early 
bilateral peripheral neuropathy.  An assessment of right 
peroneal neuropathy "? due to old trauma" was noted.  

In March 2003, a VA neurology consult included history given 
by the veteran of slipping during basic training in 1976 and 
fracturing the ankle.  A bony right abnormality on the right 
lateral ankle was noted.  The veteran stated it was from an 
old injury.  The assessment was probable old right peroneal 
neuropathy from a prior right ankle injury.  

March 2003 VA X-rays of the right foot revealed degenerative 
changes at the talonavicular joint and first metatarsal 
phalangeal joint.  There was no evidence of acute trauma.  

November 2003 VA records again recorded a prior right 
peroneal neuropathy due to an old right ankle injury with 
possible coexisting peripheral neuropathy.  The examiner 
noted, however, the veteran was a poor historian.  Right leg 
paresthesias and pain was the assessment.  

In December 2003 the veteran told a VA examiner he was 
concerned about the bony prominence on the lateral aspect of 
his right foot.  He told her this was the result of a 
fracture sustained as a child.  The examiner stated it was 
doubtful that this was contributing to his current 
complaints.  

VA examinations of the peripheral nerves and joints were 
conducted in May 2004.  The joint examination resulted in a 
diagnosis of right ankle and foot pain with arthritis 
involving the right foot.  Examination of the peripheral 
nerves concluded with diagnosis of peroneal neuropathy of the 
right foot.  The examiner wrote the following opinion:  

In review of the c-file and notes at Temple VA 
Center and my physical examination, I feel that the 
degenerative joint disease and peroneal neuropathy 
of his right foot was less likely than not caused 
as the result of injury or disease, which occurred 
while on active duty or that active duty 
permanently worsened his preexisting condition.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

The medical evidence has established current diagnoses of 
peroneal neuropathy of the right lower extremity and 
degenerative changes of the right ankle and foot which meet 
element number one.  However, in this case there is no 
credible evidence of in-service incurrence or credible 
medical nexus evidence between any event in service and the 
currently diagnosed disorders of the right lower extremity.  

Service medical records do not document any injury to the 
right lower extremity in service.  The only records of 
treatment are for pes planus, a disorder noted to be 
congenital in March 1976 service medical records, and a 
disability not currently at issue.  

In addition, there is no evidence of arthritis in service or 
during the initial post service year.  VA X-rays of the ankle 
in August 2001 were normal.  Degenerative changes were first 
seen in the talonavicular joint in March 2003.  

The Board has noted that VA and private examiners have relied 
on the veteran's reports of having injured his ankle in 
service.  After carefully reviewing the evidence the Board 
has concluded the veteran's statement are not consistent with 
the history documented in the service medical records.  In 
addition, the veteran has been inconsistent in his reports to 
medical professions as to both the nature of the claimed 
injury in service and the time at which it occurred.  He 
reported first a vague injury, in February 2002 and later in 
March 2003 a fall and a fracture of the ankle.  Neither 
incident is documented in the service medical records.  In 
addition, the X-rays of the ankle do not show any evidence of 
old fractures, only degenerative changes.  The veteran has 
variously stated he injured the ankle in 1976, in the 1970's 
and later in December 2003 he stated he sustained a fracture 
as a child.  In December 2005 the veteran referred to a wound 
in the Army as the origin of his pain.  The Board has 
concluded the veteran's statements are not credible.  As his 
statements are not credible they are of no probative value.  

The assessments of the VA physicians that the current 
peroneal neuropathy and arthritis of the right lower 
extremity is related to an injury were based on the veteran's 
statements and reports of an injury in service.  Medical 
opinions premised upon an unsubstantiated account of a 
claimant are of no probative value.   

The evidence does not demonstrate that a disorder of the 
right leg, currently diagnosed as peroneal neuropathy and 
degenerative changes of the ankle, were incurred in service 
or related to any incident in service.  Service connection 
for a right leg disorder is not warranted.   


ORDER

Service connection for a right leg disorder is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


